At first blush it seems somewhat incongruous that a math teacher, skilled in the profession, should be expected to supervise construction of a float for homecoming, after school hours, without compensation. Should the same math teacher also serve as an athletic coach, after school hours, it is quite customary to compensate the teacher via a supplemental contract. Such is true even though the float construction and the athletic contest are both extracurricular activities. I perceive that the obvious disparity in treatment is simply a mirror image of the views held not only by the various boards of education, but also by the public. Athletics and athletes apparently are more important than speech contests and orators as shown by the fact we pay rookie football players a million dollars a year to play professional football immediately after attending college and receiving a minimal education. Neverthless, I concur with the rationale of the majority decision with respect to the construction of the statutes and the bargaining agreement. The grievances expressed by appellants can only be resolved to their satisfaction by the board of education or the Ohio Legislature. *Page 443